DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment and remarks filed on 9/28/2022.  In the amendment, the specification was amended to correct an objection made in the previous office action mailed on 8/31/2022.  Since these minor informalities have been overcome, the specification objections have been withdrawn.
Examiner Note/Second Non Final Rejection
During an updated search, examiner found the following prior art that has been used to reject some of the claims below.  Since the claims were previously indicated as allowable over the prior art, examiner has made this rejection a second Non-Final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 38, 43, 44, 52, 53, 60, 63, 64, and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begg et al. (US Pub. No. 2020/0405338 A1).
Regarding claim 31, Begg et al. disclose a handheld device (Figs. 1-4) for removing material from a vasculature, the handheld device comprising: a catheter 120 (Figs. 1-4) having a catheter lumen, a proximal end, and a distal tip (seen in Figs. 2A-2B); a proximal rotating element 220/140/232 having a trigger 220 (Fig. 4) configured to generate a linear motion (paragraphs [0037]-[0038]), the proximal rotating element coupled to the proximal end of the catheter 130 and configured to rotate the catheter 130 (paragraphs [0037]-[0038]); a negative pressure element 240 (Fig. 4) having a chamber 244 (Fig. 4) and a valve 246, 248 (Fig. 4), the negative pressure element 240 configured to create a controlled suction within the chamber 244 to remove the material from the vasculature and the valve 246, 248 configured to control the suction in the chamber 244 (paragraphs [0041]-[0042]); and a lumen extending from the proximal end of the catheter 130, through the proximal rotating element 220/140/232, and to the chamber 244 of the negative pressure element, the lumen configured to transmit the material from the catheter lumen to the chamber 244 (paragraphs [0041]-[0042]), wherein the distal tip of the catheter 130 is configured to rotate to assist in removal of the material from the vasculature, wherein the negative pressure element 240 and the chamber 244 are configured to remain stationary during rotation of the proximal rotating element 220/140/232 and the catheter 130 (Fig. 4; paragraphs [0041]-[0042]).
Regarding claim 38, Begg et al. further disclose a rotational seal (paragraph [0040] - plunger 242 is ‘sealingly engaged and slidably disposed within chamber 244’), the rotational seal configured to allow the negative pressure element to remain stationary during rotation of the proximal rotating element and the catheter 130 (plunger 232 is slidably disposed within chamber 244, so chamber 244 does not need to move during any rotation of the proximal rotating element etc. - paragraph [0040]).
Regarding claim 43, Begg et al. further disclose wherein the lumen comprises a conduit extending from the catheter 130 to the negative pressure element 244 (Fig. 4; paragraphs [0039]-[0040]).
Regarding claim 44, Begg et al. further disclose wherein the distal tip is configured to dislodge the material within the vasculature (Figs. 2A-2B; paragraph [0041]).
Regarding claim 52, Begg et al. further disclose a free shuttle 232 (paragraphs [0037]-[0038]; Fig. 4), a helix (not shown but described as ‘coupler’ that is operably engaged within a helical channel, also not shown, but described in paragraph [0037]), and a drive shuttle 140 (Fig. 4; paragraphs [0037]-[0038]) having an internal helical pattern matching that of the helix (described in paragraphs [0037]-[0038]), wherein the free shuttle 232 engages with and drives the drive shuttle 140, and wherein the drive shuttle 140 is configured to pass over the helix (part of free shuttle 232 - see paragraphs [0037]-[0038]) causing the helix to rotate when the trigger 220 is actuated (paragraphs [0037]-[0038]).
Regarding claim 53, Begg et al. further disclose a biasing member 218 (Fig. 4) configured to return the free shuttle 232 and the drive shuttle 140 to a starting position (paragraph [0032]).
Regarding claim 60, Begg et al. further disclose wherein the valve 246, 248 is a one-way valve (248 is a one-way valve - paragraph [0042]).
Regarding claim 63, Begg et al. disclose a handheld device (Figs. 1-4) for removing material from a vasculature, the handheld device comprising: a catheter 130 (Figs. 1-4); an actuation system 220/140/232 (Fig. 4; paragraphs [0037]-[0038]) for rotating the catheter 130, the actuation system including: a helix (not shown but described as ‘coupler’ that is operably engaged within a helical channel, also not shown, but described in paragraph [0037]); a drive shuttle 140 (Fig. 4; paragraphs [0037]-[0038]) having an internal helical pattern matching that of the helix (described in paragraphs [0037]-[0038]); a trigger 220 (Fig. 4; paragraphs [0037]-[0038]) configured to move the drive shuttle 140 along the helix from a first position to a second position (paragraphs [0037]-[0038]); and a biasing member 218 (Fig. 4) configured to move the drive shuttle 140 along the helix from the second position to the first position (paragraphs [0037]-[0038]); and a non-rotating negative pressure element 240 (Fig. 4) configured to create a controlled suction to remove the material from the vasculature, wherein movement of the drive shuttle 140 from the first position to the second position causes rotation of the helix and the catheter 130 (paragraphs [0037]-[0038]).
Regarding claim 64, Begg et al. further disclose wherein the trigger 220 is configured for linear motion, and wherein the actuation system translates the linear motion into a rotation motion configured to rotate the catheter 130 (paragraphs [0037]-[0038]).
Regarding claim 67, Begg et al. further disclose wherein the actuation system further comprising a free shuttle 232 (Fig. 4; paragraphs [0037]-[0038]) drivingly connected between the trigger 220 and the drive shuttle 140, wherein actuation of the trigger 220 moves the free shuttle 232 axially, which drives the drive shuttle 140 from the first position to the second position (paragraphs [0037]-[0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41 & 82 rejected under 35 U.S.C. 103 as being unpatentable over Begg et al. (US Pub. No. 2020/0405338 A1) in view of Lorenzo (US Pub. No. 2021/0038779 A1).
Regarding claims 41 & 82, Begg et al. further discloses where the negative pressure element 240 comprises a plunger 242 and has a chamber 244 and a valve 246, 248, but fails to explicitly disclose wherein the plunger is a locking plunger.  However, Lorenzo teaches common thrombectomy suction sources to include locking syringes/plungers (paragraph [0003]).  It would have been obvious to one of ordinary skill in the art to utilize a locking plunger, as suggested and taught by Lorenzo, as the source of negative pressure in Begg et al.’s device since such a negative pressure source is noted as a common alongside mechanical pumps and electrical pumps.
Allowable Subject Matter
Claims 32, 54-56, 62, 66, 68, 71, 72, 74, 81, and 83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to further disclose, teach, or suggest wherein the actuation system is separated from a flow path of the lumen configured to contain the material being removed from the vasculature [claims 32 & 83]; wherein the drive shuttle freely rotates when moving from the second position to the first position without rotating the helix [claims 54 & 68]; wherein the drive shuttle has teeth to engage corresponding teeth on the free shuttle, and wherein the teeth are configured to allow rotation in one direction only [claims 55 & 71]; a gear set and a pair of shuttles, wherein the pair of shuttles are configured to rotate the helix, and wherein the helix is configured to rotate the gear set and the pair of shuttles are configured to move axially along the helix [claim 56]; a suction path and a drive path, the suction path comprising the non-rotating negative pressure element and the drive path comprising the helix and the drive shuttle, wherein the suction path is parallel to and offset from the drive pat [claims 62 & 74]; wherein the drive shuttle does not rotate from the first position to the second position [claim 66]; wherein the drive shuttle and the free shuttle are configured to move axially along the helix (since the free shuttle 232 was used to read on the helix, the free shuttle 232 can’t also move axially along the helix) [claim 72]; wherein a central axis of each of the biasing member, the helix, and the drive shuttle are coincident (since biasing member 218 is located on the trigger away from the helix and drive shuttle, they cannot be coincident) [claim 81].
Claims 89, 91, 94, 95, 97, and 98 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, teach, or suggest the handheld device as claimed in claim 89 including wherein the suction path is parallel to and offset from the drive path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 18, 2022